 

Exhibit 10.4

 

SCHLUMBERGER [ ] OMNIBUS STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

(Includes Confidentiality, Intellectual Property, Non-Competition,

And Non-Solicitation Provisions in Section 8 and Attachment 1)

Effective Date: [     ]

Please note: If you do not wish to accept this Restricted Stock Unit Award
Agreement, you must notify the Stock Department no later than 30 days after this
Agreement is made available to you.

SCHLUMBERGER LIMITED, a Curaçao corporation (the “Company”), hereby grants to
the employee named in the Notice of Grant of Award (“Employee”) restricted stock
units (“RSUs”) pursuant to this award agreement (as may be amended, the
“Agreement”) (the “Award Notice”). Your RSUs are granted pursuant to the
Schlumberger [   ] Omnibus Stock Incentive Plan, as may be amended (the “Plan”.)
Restricted Stock Units are notional units of measurement denominated in shares
of common stock of the Company, $.01 par value per share (“Common Stock”). Each
Restricted Stock Unit represents a hypothetical share of Common Stock, subject
to the conditions and restrictions on transferability set forth herein and in
the Plan.

1. Vesting of Restricted Stock Units. The period of time between the grant date
specified in the Award Notice (the “Grant Date”) and the vesting of Restricted
Stock Units (and the termination of restrictions thereon) is the “Restricted
Period.”

(a) Normal Vesting. The Restricted Stock Units will vest in a single vesting on
the third anniversary of the Grant Date (“Vesting Date”), provided that the
Employee has been continuously employed by the Company or any of its
Subsidiaries from the Grant Date to the Vesting Date. Except as provided in
Section 2(b) below, if there is any Termination of Employment (as defined in
Section 11 below) during the period from and between the Grant Date until and
including the Vesting Date, Employee will immediately and automatically forfeit
all Restricted Stock Units. Any questions as to whether and when there has been
a Termination of Employment, and the cause of such termination, will be resolved
by the Committee (as defined in Section 11 below), and its determination will be
final.

(b) Acceleration on Death or Disability. Upon Termination of Employment by
reason of Employee’s death or Disability (as defined in Section 11 below) or
upon Employee’s Disability prior to Termination of Employment (as determined by
the Committee and within the meaning of Section 409A of the U.S. Internal
Revenue Code (the “Code”)), all Restricted Stock Units that are not vested at
that time immediately and automatically will become vested in full.

(c) Retirement. Upon Termination of Employment from the Company and its
Subsidiaries by reason of Employee’s Retirement (as defined in Section 11
below), the Restricted Stock Units will continue to vest following Termination
of Employment as if Employee continued to be employed with the Company or any of
its Subsidiaries, subject to forfeiture in the discretion of the Committee in
the event that Employee engages in Detrimental Activity (as defined in Section
11 below).

2. Settlement of Restricted Stock Units. If Employee’s Restricted Stock Units
vest in accordance with the normal vesting schedule described in the first
sentence of Section 2(a) above or pursuant to Section 2(b) above, payment of
vested Restricted Stock Units will be made as soon as administratively
practicable, but in no event later than 45 days following the date that the
Restricted Stock Units vest (the date of any such payment, the “Settlement
Date”). Notwithstanding the foregoing, the Committee may, in its sole and
absolute discretion, settle the vested Restricted Stock Units in cash based on
the Fair Market Value (as defined in Section 11 below) of the shares of Common
Stock on the settlement date.

3. Forfeitures of Restricted Stock Units.

(a) At any time during the Restricted Period, upon a Termination of Employment
for any reason that does not result in an acceleration or continuation of
vesting pursuant to Section 2, Employee will immediately and automatically
forfeit all unvested Restricted Stock Units, without the payment of any
consideration. Upon forfeiture, neither Employee nor any successors, heirs,
assigns or legal representatives of Employee will thereafter have any further
rights or interest in the unvested Restricted Stock Units.

(b) Notwithstanding any provision in this Agreement to the contrary, if at any
time during the Restricted Period, Employee engages in Detrimental Activity,
Employee will immediately and automatically forfeit all Restricted Stock Units
without the payment

 

--------------------------------------------------------------------------------

 

of any consideration. Upon forfeiture, neither Employee nor any successors,
heirs, assigns or legal representatives of Employee will thereafter have any
further rights or interest in the unvested Restricted Stock Units.

4. Restrictions on Transfer.

(a) Restricted Stock Units granted hereunder to Employee may not be sold,
assigned, transferred, pledged or otherwise encumbered, whether voluntarily or
involuntarily, by operation of law or otherwise (any of the foregoing, a
“Transfer”), other than (i) to the Company as a result of the forfeiture of
Restricted Stock Units, or (ii) by will or the laws of descent and distribution.
Payment of Restricted Stock Units after Employee’s death will be made to
Employee’s estate or, in the sole and absolute discretion of the Committee, to
the person or persons entitled to receive such payment under applicable laws of
descent and distribution.

(b) Consistent with the foregoing, no right or benefit under this Agreement will
be subject to Transfer, and any such attempt to Transfer, will have no effect
and be void. No right or benefit hereunder will in any manner be liable for or
subject to any debts, contracts, liabilities or torts of the person entitled to
such benefits. If Employee attempts to Transfer any right or benefit hereunder
or if any creditor attempts to subject the same to a writ of garnishment,
attachment, execution, sequestration, or any other form of process or
involuntary lien or seizure, then such attempt will have no effect and be void
and immediately upon any such attempt the Restricted Stock Units will terminate
and become of no further effect.

5. Rights as a Stockholder. Employee will have no rights as a stockholder of the
Company with regard to the Restricted Stock Units. Rights as a stockholder of
the Company will arise only if the Restricted Stock Units are settled in shares
of Common Stock pursuant to Section 3 above.

6. Taxes. To the extent that the receipt of Restricted Stock Units hereunder or
the payment upon lapse of any restrictions results in income to Employee for
federal or state income tax purposes or in any other case where the Company
holds the view that it is obligated to withhold taxes, Employee will deliver to
the Company immediately prior to the time of such receipt or lapse, as the case
may be, such amount of money or shares of Common Stock owned by Employee, at
Employee’s election, as the Company may require to meet its obligation under
applicable tax laws or regulations, and, if Employee fails to do so, the Company
is authorized to withhold for a number of vested Restricted Stock Units or cash
or other form of remuneration then or thereafter payable to Employee equal to
any tax required to be withheld due to such resulting compensation income.

7. Confidential Information, Intellectual Property and Noncompetition. Employee
acknowledges that Employee is in possession of and has access to confidential
information of the Company and its Subsidiaries, including material relating to
the business, products and services of the Company and its Subsidiaries, and
that he or she will continue to have such possession and access during
employment by the Company and its Subsidiaries. Employee also acknowledges that
the business, products and services of the Company and its Subsidiaries are
highly specialized and that it is essential that they be protected. Accordingly,
Employee agrees to be bound by the terms and conditions set forth on Attachment
I.

8. Changes in Capital Structure. As more fully described in the Plan, if the
outstanding shares of Common Stock at any time are changed or ex¬changed by
declaration of a stock dividend, stock split, combination of shares, or
recapitalization, the number and kind of Restricted Stock Units will be
appropriately and equitably adjusted so as to maintain their equivalence to the
proportionate number of shares.

9. Compliance with Securities Laws. The Company will not be required to deliver
any shares of Common Stock pursuant to this Agreement if, in the opinion of
counsel for the Company, such issuance would violate the Securities Act of 1933
or any other applicable federal or state securities laws or regulations or the
laws of any other country. Prior to the issuance of any shares of Common Stock
pursuant to this Agreement, the Company may require that Employee (or Employee’s
legal representative upon Employee’s death or Disability) enter into such
written representations, warranties and agreements as the Company may reasonably
request in order to comply with applicable securities laws or with this
Agreement.

10. Limitation of Rights. Nothing in this Agreement or the Plan may be construed
to:

(a) give Employee or any other person or entity any right to be awarded any
further Restricted Stock Units (or other form of stock incentive awards) other
than in the sole discretion of the Committee;

(b) give Employee or any other person or entity any interest in any fund or in
any specified asset or assets of the Company (other than the Restricted Stock
Units); or

(c) confer upon Employee or any other person or entity the right to continue in
the employment or service of the Company or any Subsidiary.

Page 2 to 10

--------------------------------------------------------------------------------

 

11. Definitions.

(a) “Agreement” is defined in the introduction.

(b) “Award Notice” is defined in Section 1.

(c) “Clawback Policy” is defined in Section 15.

(d) “Code” is defined in Section 2(b).

(e) “Committee” means the Compensation Committee of the Board of Directors of
the Company.

(f) “Common Stock” is defined in Section 1.

(g) “Company” means Schlumberger Limited.

(h) “Detrimental Activity” means activity that is determined by the Committee in
its sole and absolute discretion to be detrimental to the interests of the
Company or any of its Subsidiaries, including but not limited to situations
where Employee: (i) divulges trade secrets, proprietary data or other
confidential information relating to the Company or to the business of the
Company and any Subsidiaries; (ii) enters into employment with or otherwise
provides services to (A) any company listed, as of the date of Employee’s
Termination of Employment, on the Philadelphia Oil Service Sector Index (or any
successor index) or (B) any affiliate of any such listed company, in either case
under circumstances suggesting that Employee will be using unique or special
knowledge gained as a Company employee or Subsidiary employee with the effect of
competing with the Company or its Subsidiaries; (iii) enters into employment
with or otherwise provides services to any Direct Competitor; (iv) engages or
employs, or solicits or contacts with a view to the engagement or employment of,
any person who is an employee of the Company or its Subsidiaries; (v) canvasses,
solicits, approaches or entices away or causes to be canvassed, solicited,
approached or enticed away from the Company or its Subsidiaries any person who
or which is a customer of any of such entities during the Restricted Period;
(vi) is determined to have engaged (whether or not prior to termination) in
either gross misconduct or criminal activity harmful to the Company or a
Subsidiary; or (vii) takes any action that otherwise harms the business
interests, reputation, or goodwill of the Company or its Subsidiaries. The
Committee may delegate, to an officer of the Company or to a subcommittee of the
Committee, its authority to determine whether Employee has engaged in
“Detrimental Activity.”

(i) “Direct Competitor” means, as of the date of this Agreement any of the
following: (i) Halliburton Company, Baker Hughes, Incorporated, Weatherford
International plc, and any other oilfield equipment and services company; and
(ii) any entity engaged in seismic data acquisition, processing and reservoir
geosciences services to the oil and natural gas industry, including in all cases
in (i) and (ii) above, any and all of their parents, subsidiaries, affiliates,
joint ventures, divisions, successors, or assigns.

(j) “Disability” means such disability (whether physical or mental impairment)
which totally and permanently incapacitates the Employee from any gainful
employment in any field which the Employee is suited by education, training, or
experience, as determined by the Committee in its sole and absolute discretion.

(k) “Employee” is defined in the introduction.

(l) “Fair Market Value” means, with respect to a share of Common Stock on a
particular date, the mean between the highest and lowest composite sales price
per share of the Common Stock, as reported on the consolidated transaction
reporting system for the New York Stock Exchange for that date, or, if there is
no such reported prices for that date, the reported mean price on the last
preceding date on which a composite sale or sales were effected on one or more
of the exchanges on which the shares of Common Stock were traded will be the
Fair Market Value.

(m) “Grant Date” is defined in Section 2.

(n) “Plan” is defined in the introduction.

(o) “Restricted Period” is defined in Section 2.

(p) “Restricted Stock Units” is defined in Section 1.

Page 3 to 10

--------------------------------------------------------------------------------

 

(q) “Retirement” means either: (i) Employee’s voluntary election to retire from
employment with the Company and its Subsidiaries at any time after Employee has
reached both the age of 60 and 25 years of service, or (ii) Employee’s voluntary
election to retire from employment with the Company and its Subsidiaries at any
time after Employee has reached both the age of 55 and 20 years of service,
subject, however, to the approval of either (A) the Committee, if Employee is an
executive officer of the Company at the time of Employee’s election to retire,
or (B) the Retirement Committee, if Employee is not an executive officer of the
Company at the time of Employee’s election to retire, which approval under
clauses (A) or (B) may be granted or withheld in the sole discretion of the
Committee or the Retirement Committee, as applicable.

(r) “Retirement Committee” means a committee consisting of the Company’s Vice
President of Human Resources, the Director of HR Operations and the Compensation
& Benefits Manager.

(s) “Settlement Date” is defined in Section 3.

(t) “Subsidiary” means (i) in the case of a corporation, a “subsidiary
corporation” of the Company as defined in Section 424(f) of the Code and (ii) in
the case of a partnership or other business entity not organized as a
corporation, any such business entity of which the Company directly or
indirectly owns 50% or more of the voting, capital or profits interests (whether
in the form of partnership interests, membership interests or otherwise).

(u) “Termination of Employment” means the termination of Employee’s employment
with the Company and its Subsidiaries; provided, however, that temporary
absences from employment because of illness, vacation or leave of absence and
transfers among the Company and its Subsidiaries are not considered a
Termination of Employment.

(v) “Transfer” is defined in Section 5(a).

(w) “Vesting Date” is defined in Section 2(a).

12. Committee Determination. Any questions as to whether and when (i) the
Employee has engaged in Detrimental Activity, (ii) there has been a Disability,
or (iii) there has been a Termination of Employment and the cause of such
termination, will be resolved by the Committee, and its determination will be
final.

13. Miscellaneous.

(a) Employee hereby acknowledges that he or she has received, reviewed and
accepted the terms and conditions contained in this Agreement. Employee hereby
accepts such terms and conditions, subject to the provisions of the Plan and
administrative interpretations thereof. Employee further agrees that such terms
and conditions will control this Agreement, notwithstanding any provisions in
any employment agreement or in any prior or subsequent awards.

(b) Employee hereby acknowledges that he or she is to consult with and rely upon
only Employee’s own tax, legal, and financial advisors regarding the
consequences and risks of this Agreement and the award of Restricted Stock
Units.

(c) This Agreement will bind and inure to the benefit of and be enforceable by
Employee, the Company and their respective permitted successors or assigns
(including personal representatives, heirs and legatees). Employee may not
assign any rights or obligations under this Agreement except to the extent, and
in the manner, expressly permitted herein.

(d) The invalidity or unenforceability of any provision of this Agreement will
not affect the validity or enforceability of any other provision of this
Agreement.

(e) This Agreement may not be amended or modified except by a written agreement
executed by the Company and Employee or their respective heirs, successors,
assigns and legal representatives. The captions of this Agreement are not part
of the provisions hereof and are of no force or effect.

(f) The failure of Employee or the Company to insist upon strict compliance with
any provision of this Agreement or the failure to assert any right Employee or
the Company may have under this Agreement will not be deemed to be a waiver of
such provision or right or any other provision or right herein.

(g) Employee and the Company agree to execute such further instruments and to
take such further action as may reasonably be necessary to carry out the intent
of this Agreement.

Page 4 to 10

--------------------------------------------------------------------------------

 

(h) This Agreement and the Plan (a) constitute the entire agreement among the
Employee and the Company with respect to the Restricted Stock Units and this
Agreement supersedes all prior agreements and understandings, both written and
oral, with respect to the subject matter hereof; and (b) are not intended to
confer upon any other Person any rights or remedies hereunder. Each party to
this Agreement agrees that (i) no other party to this Agreement (including its
agents and representatives) has made any representation, warranty, covenant or
agreement to or with such party relating to the Restricted Stock Units other
than those expressly set forth herein or in the Plan, and (ii) such party has
not relied upon any representation, warranty, covenant or agreement relating to
the Restricted Stock Units, other than those referred to in clause (i) above.

(i) This Agreement will be governed by and construed in accordance with the laws
of the State of Texas (except that no effect will be given to any conflicts of
law principles thereof that would require the application of the laws of another
jurisdiction). Venue for any dispute arising under this Agreement will lie
exclusively in the state and federal courts of Harris County, Texas and the
Southern District of Texas, Houston Division, respectively.

14. Section 409A Compliance. This award of Restricted Stock Units is intended to
be exempt from or to comply with the provisions of Code Section 409A and will be
construed and interpreted accordingly. If Employee is a “specified employee”
within the meaning of Code Section 409A(a)(2)(B)(i) on the date of his or her
“separation from service” within the meaning of U.S. Treasury Regulation Section
1.409A-1(h), the time of payment otherwise specified in this Agreement will be
deferred to the extent required by Code Section 409A.

15. Clawback Policy. The Company’s policy on recoupment of performance-based
bonuses, as amended from time to time (its “Clawback Policy”), will apply to the
Restricted Stock Units, any shares of Common Stock delivered hereunder, and any
profits realized on the sale of such shares to the extent that Employee is
covered by the Clawback Policy. Employee acknowledges that if Employee is
covered by such policy, the policy may result in the recoupment of Restricted
Stock Units awarded, any shares of Common Stock delivered hereunder and profits
realized on the sale of such shares either before, on or after the date on which
Employee becomes subject to such policy.

16. Acceptance of Award. Employee is deemed to accept the award of Restricted
Stock Units under this Agreement and to agree that such award is subject to the
terms and conditions set forth in this Agreement and the Plan unless Employee
provides the Company written notification not later than 10 days after
Employee’s receipt of this Agreement of Employee’s rejection of this award of
Restricted Stock Units (in which case such awards will be forfeited and Employee
will have no further right or interest therein as of such date).

Page 5 to 10

--------------------------------------------------------------------------------

 

ATTACHMENT I

Confidential Information, Intellectual Property,

Non-Compete and Non-Solicitation Agreement

1. Definitions.

1.1. “Company Confidential Information” is any and all information in any form
or format relating to the Company or any Affiliate (whether communicated orally,
electronically, visually, or in writing), including but is not limited to
technical information, software, databases, methods, know-how, formulae,
compositions, drawings, designs, data, prototypes, processes, discoveries,
machines, inventions, well logs or other data, equipment, drawings, notes,
reports, manuals, business information, compensation data, clients lists, client
preferences, client needs, client designs, financial information, credit
information, pricing information, information relating to future plans,
marketing strategies, new product research, pending projects and proposals,
proprietary design processes, research and development strategies, information
relating to employees, consultants and independent contractors including
information relating to salaries, compensation, contracts, benefits, inceptive
plans, positions, duties, qualifications, project knowledge, other valuable
confidential information, intellectual property considered by the Company or any
of its Affiliates to be confidential, trade secrets, patent applications, and
related filings and similar items regardless of whether or not identified as
confidential or proprietary. For the purposes of this Attachment I, Company
Confidential Information also includes any type of information listed above
generated by the Company or any of its Affiliates for client or that has been
entrusted to the Company or any of its Affiliates by a client or other third
party.

1.2. “Intellectual Property” is all patents, trademarks, copyrights, trade
secrets, Company Confidential Information, new or useful arts, ideas,
discoveries, inventions, improvements, software, business information, lists,
designs, drawings, writings, contributions, works of authorship, findings or
improvements, formulae, processes, product development, manufacturing
techniques, business methods, information considered by Company to be
confidential, tools, routines and methodology, documentation, systems,
enhancements or modifications thereto, know-how, and developments, any
derivative works and ideas whether or not patentable, and any other form of
intellectual property.

1.3. “Pre-existing Intellectual Property” is all Intellectual Property that was
authored, conceived, developed, or reduced to practice by Employee before the
term of Employee’s employment with the Company or any Affiliate began.

1.4 “Company Intellectual Property” is all Intellectual Property that was
authored, conceived, developed, or reduced to practice by Employee (either
solely or jointly with others), in the term of his/her employment: (a) at the
Company’s expense or the expense of any Affiliate; (b) using any of the
Company’s materials or facilities or the materials or facilities of any
Affiliate; (c) during the Employee’s working hours; or (d) that is applicable to
any activity of Company or any of its Affiliates, including but not limited to
business, research, or development activities. Company Intellectual Property may
be originated or conceived during the term of Employee’s employment but
completed or reduced to practice thereafter. Company Intellectual Property will
be deemed a “work made for hire” as that term is defined by the copyright laws
of the United States. Company Intellectual Property includes any Pre-existing
Intellectual Property assigned, licensed, or transferred to Company, and any
Pre-existing Intellectual Property in which Company has a vested or executory
interest.

1.5. “Affiliate” means any entity that now or in the future directly or
indirectly controls, is controlled by, or is under common control with Company,
where “control” in relation to a company means the direct or indirect ownership
of at least fifty-percent of the voting securities or shares.

2. Employee agrees to comply with all of the Company’s policies and codes of
conduct as it may promulgate from time to time, including those related to
confidential information and intellectual property. Nothing in those policies
will be deemed to modify, reduce, or waive Employee’s obligations in this
Attachment I. In the event of any conflict or ambiguity, this Attachment I
prevails.

3. Company does not wish to receive from Employee any confidential or
proprietary information of a third party to which Employee owes an obligation of
confidence. Employee will not disclose to Company or any of its Affiliates or
use while employed by Company or any of its Affiliates any information for which
he or she is subject to an obligation of confidentiality to any former employer
or other third party. Employee represents that his or her duties as an employee
of Company and Employee’s performance of this Attachment I do not and will not
breach any agreement or duty to keep in confidence information, knowledge, or
data acquired by Employee outside of Employee’s employment with Company or any
of its Affiliates.

4. During the Employee’s term of employment, the Company or, applicable its
Affiliates, will provide Employee and Employee will receive access to Company
Confidential Information that is proprietary, confidential, valuable, and
relates to Company’s business.

Page 6 to 10

--------------------------------------------------------------------------------

 

5. Other than in the proper performance of Employee’s duties for the Company or
any of its Affiliates, Employee agrees not publish, disclose or transfer to any
person or third party, or use in any way other than in Company’s business or
that of or any of its Affiliates, any confidential information or material of
Company or any of its Affiliates, including Company Confidential Information and
Company Intellectual Property, either during or after employment with Company.

6. Except as required in performing Employee's duties for the Company or any of
its Affiliates, Employee agrees not remove from Company’s premises or its
control any Company Confidential Information including but not limited to
equipment, drawings, notes, reports, manuals, invention records, software,
customer information, well logs or other data, or other material, whether
produced by Employee or obtained from Company. This includes copying or
transmitting such information via personal digital devices, mobile phones,
external hard drives, USB “flash” drives, USB storage devices, FireWire storage
devices, floppy discs, CD’s, DVD’s, personal email accounts, online or cloud
storage accounts, memory cards, Zip discs, and any other similar media or means
of transmitting, storing or archiving data outside of Schlumberger-supported
systems.

7. During the term of employment with Company or any of its Affiliates, Employee
agrees not to engage, as an employee, officer, director, consultant, partner,
owner or another capacity, in any activity or business competitive to that of
the Company or any of its Affiliates.

8. Employee agrees to deliver all Company Confidential Information and materials
to Company immediately upon request, and in any event upon termination of
employment. If any such Company Confidential Information has been stored on any
personal electronic data storage device, including a home or personal computer,
or personal email, online or cloud storage accounts, Employee agrees to notify
the Company and its Affiliates and make available the device and account to the
Company for inspection and removal of the information.

9. Employee recognizes and acknowledges that Company Confidential Information
constitutes protectable information belonging to Company and its Affiliates,
including deemed trade secrets defined under applicable laws. In order to
protect Company and its Affiliates against any unauthorized use or disclosure of
Company Confidential Information and in exchange for the Company's promise to
provide Employee with access to Company Confidential Information and other
consideration during employment with Company and its Affiliates, Employee agrees
that for a period of one year following the end of employment with Company,
Employee will not within the Restricted Territory directly or indirectly work
for or assist (whether as an owner, employee, consultant, contractor or
otherwise) any business or commercial operation whose business directly or
indirectly competes with any area of the Company’s business in which Employee
was employed by Company. Moreover, Employee agrees that Company may provide a
copy of this Attachment I to any entity for whom Employee provides services in
the one-year period following the date of termination of Employee's employment
with Company and its Affiliates. In the event of breach by the Employee, the
specified period will be extended by the period of time of the breach.

Employee recognizes and acknowledges that the business, research, products, and
services of Company and its Affiliates are by nature worldwide in scope, and
that Company and its Affiliates are not required to maintain a physical location
in close proximity to its customers. Employee agrees that in order to protect
Company Confidential Information, business interests and goodwill, the
“Restricted Territory” includes any county, parish, borough, or foreign
equivalent: (1) in which Company has customers or service assignments about
which Employee received or obtained Company Confidential Information during
his/her employment with Company; (2) in which Employee had a customer or service
assignment for Company in the one-year period preceding Employee's termination;
or (3) in which Company had a work site, job site, facility, or office, at which
Employee had a work activity for Company in the one-year period preceding
Employee’s termination. With respect to competitive activities in Louisiana, the
Restricted Territory will be limited to the following parishes: Acadia, Allen,
Bossier, Caddo, Calcasieu, Cameron, Claiborne, De Soto, Evangeline, Iberia,
Jefferson, Lafayette, Lafourche, Orleans, Ouachita, Plaquemines, Red River,
Sabine, St. Charles, St. Landry, St. Mary’s, Tangipahoa, Terrabone, Union,
Vermillion, and West Baton Rouge.

10. Company has attempted to place the most reasonable limitations on Employee’s
subsequent employment opportunities consistent with the protection of Company’s
and its Affiliates’ valuable trade secrets, Company Confidential Information,
business interests, and goodwill. Employee acknowledges that the limitations
contained herein, especially limitations as to time, scope, and geography, are
reasonable. In order to accommodate Employee in obtaining subsequent employment,
Company and its Affiliates may, in their discretion, grant a waiver of one or
more of the restrictions on subsequent employment herein. A request for a waiver
must be in writing and must be received by Company at least 45 days before the
proposed starting date of the employment for which Employee is seeking a waiver.
The request must include the full name and address of the organization with
which Employee is seeking employment; the department or area in which Employee
proposes to work; the position or job title to be held by Employee; and a
complete description of the duties Employee expects to perform for such
employer. The decision to grant a waiver will be in the Company’s discretion. If
Company decides to grant a waiver, the waiver may be subject to such
restrictions or conditions as Company may impose and will not constitute a
waiver of any other term.

Page 7 to 10

--------------------------------------------------------------------------------

 

11. While employed by Company and its Affiliates, and during the 18-month period
or after employment with Company and its Affiliates ends, Employee will not
directly nor indirectly, on Employee’s own behalf or on behalf of any person or
entity, recruit, hire, solicit, or assist others in recruiting, hiring, or
soliciting any person, who is, at the time of the recruiting, hiring, or
solicitation, an employee, consultant, or contractor of Company to leave Company
and its Affiliates, diminish their relationship with the Company and its
Affiliates, or work for a competing business. This restriction will be limited
to persons: (1) with whom Employee had contact or business dealings while
employed by Company and its Affiliates; (2) who worked in Employee’s business
unit (Group); or (3) about whom Employee had access to confidential information.
In the event of breach by the Employee, the specified period will be extended by
the period of time of the breach.

12. While employed by Company and its Affiliates, and during the 18-month period
after employment with the Company and its Affiliates ends, Employee will not,
directly or indirectly, on behalf of himself or others, contact for business
purposes, solicit or provide services to clients, or entities considered
prospective clients, of Company and its Affiliates for the purpose of selling
products or services of the types for which Employee had responsibility or
knowledge, or for which Employee had access to Company Confidential Information
while employed by the Company and its Affiliates. This restriction applies only
to clients of the Company and its Affiliates and entities considered prospective
clients by the Company and its Affiliates with whom Employee had contact during
the two years prior to the end of his/her employment with the Company and its
Affiliates.

13. (a) Employee acknowledges that Company has agreed to provide Employee with
Company Confidential Information during Employee's employment with Company and
its Affiliates. Employee further acknowledges that, if Employee was to leave the
employ of Company and its Affiliates for any reason and use or disclose Company
Confidential Information, that use or disclosure would cause Company and its
Affiliates irreparable harm and injury for which no adequate remedy at law
exists. Therefore, in the event of the breach or threatened breach of the
provisions of this Attachment I by Employee, Company and its Affiliates will be
entitled to: (i) recover from the Employee the value of any portion of the Award
that has been paid or delivered; (ii) seek injunctive relief against the
Employee pursuant to the provisions of subsection (b) below; (iii) recover all
damages, court costs, and attorneys’ fees incurred by the Company in enforcing
the provisions of this Award, and (iv) set-off any such sums to which the
Company or any of its Affiliates may be entitled hereunder against any sum which
may be owed the Employee by the Company and its Affiliates.

(a) (b) Because of the difficulty of measuring economic losses to the Company or
Employer as a result of a breach of the foregoing covenants, and because of the
immediate and irreparable damage that could be caused to the Company for which
it would have no other adequate remedy, the Employee agrees that the foregoing
covenants may be enforced by the Company in the event of breach by him/her by
injunction relief and restraining order, without the necessity of posting a
bond, and that such enforcement will not be the Company's exclusive remedy for a
breach but instead will be in addition to all other rights and remedies
available to the Company.

(b) (c) Each of the covenants in this Attachment I will be construed as an
agreement independent of any other provision in this Attachment I, and the
existence of any claim or cause of action of the Employee against the Company,
whether predicated on this Attachment I or otherwise, will not constitute a
defense to the enforcement by the Company of such covenants or provisions.

Employee acknowledges that the remedies contained in the Attachment I for
violation of this Attachment I are not the exclusive remedies that Company may
pursue.

14. Employee agrees to promptly disclose in writing to Company all Company
Intellectual Property conceived, developed, improved or reduced to practice by
Employee during Employee’s employment with Company and its Affiliates.

Employee will disclose to Company Employee’s complete written record of any
Company Intellectual Property, including any patent applications, correspondence
with patent agents and patent offices, research, written descriptions of the
technology, test data, market data, notes, and any other information relating to
Company Intellectual Property. Employee will also identify all co-inventors,
co-authors, co-composers, partners, joint venture partners and their employees,
assistants, or other people to whom the Company Intellectual Property was
disclosed in whole or in part, who participated in developing the Company
Intellectual Property, or who claim an interest in the Company Intellectual
Property. Employee’s disclosure will conform to the policies and procedures in
place at the time governing such disclosures.

During and after employment with Company, Employee will assist Company in
establishing and enforcing intellectual property protection, including obtaining
patents, copyrights, or other protections for inventions and copyrightable
materials, including participating in, or, if necessary, joining any suit (for
which Employee’s reasonable expenses will be reimbursed), or including
completing and any signing documents necessary to secure such protections, such
contracts, assignments, indicia of ownership, agreements, or any other related
documents pertaining to Company Intellectual Property which Company may, in its
sole discretion, determine to obtain.

Page 8 to 10

--------------------------------------------------------------------------------

 

Employee agrees to assign and hereby assigns to Company all Company Intellectual
Property including any and all rights, title, and ownership interests that
Employee may have in or to Company Intellectual Property patent application,
including copyright and any tangible media embodying such Company Intellectual
Property, during and subsequent to Employee’s employment. Company has and will
have the royalty-free right to use or otherwise exploit Company Intellectual
Property without any further agreement between Company and Employee. Company
Intellectual Property remains the exclusive property of Company whether or not
deemed to be a “work made for hire” within the meaning of the copyright laws of
the United States. For clarity, Employee does not hereby assign or agree to
assign any Pre-existing Intellectual Property to Company.

Employee is hereby notified that certain statutes in some U.S. states relate to
ownership and assignment of inventions. At relevant locations and in accordance
with those statutes, Company agrees that this Attachment I does not apply to an
invention developed by Employee entirely on his or her own time without use of
the Company Group’s equipment, supplies, facilities, systems, or confidential
information, except for inventions that relate to Company Group’s business, or
actual or anticipate research or development of Company Group or work performed
by Employee for Company Group. For this purpose, “Company Group” means the
Company and all Affiliates.

Employee will not destroy, modify, alter, or secret any document, tangible
thing, or information relating to Company Intellectual Property or Company
Confidential Information except as occurs in the ordinary performance of
Employee’s employment.

15. Waiver of any term of this Attachment I by Company will not operate as a
waiver of any other term of this Attachment I. A failure to enforce any
provision of this Attachment I will not operate as a waiver of Company’s right
to enforce any other provision of this Attachment I.

16. Employee represents and warrants that Employee is not a party to any other
agreement that will interfere with Employee’s full compliance with this
Attachment I or that otherwise may restrict Employee’s employment by Company or
the performance of Employee’s duties for Company. Employee agrees not to enter
into any agreement, whether oral or written, in conflict with this Attachment I.

17. This Attachment I may be enforced by, will inure to the benefit of, and be
binding upon Company, its successors, and assigns. This Attachment I is binding
upon Employee’s heirs and legal representatives.

18. Nothing in this Attachment I prohibits Employee from reporting possible
violation of federal law or regulation to any governmental agency or entity, or
making disclosures that are protected under a “whistleblower” provision of
federal law or regulation.

19. If Employee is employed by an Affiliate of the Company or by accepting a
transfer to an Affiliate of Company, Employee agrees to the automatic
application of all of the terms of this Attachment I to said Affiliate
contemporaneously with the acceptance of such transfer, subject to subsequent
agreements, if any, executed by Employee and Affiliate of Company or Company,
and to the fullest extent allowed by law.

20. Should any portion of this Attachment I be held invalid, unenforceable, or
void, such holding will not have the effect of invalidating or voiding the other
portions of this Attachment I. The parties hereby agree that any portion held to
be invalid, unenforceable, or void will be deemed amended, reduced in scope or
deleted to the extent required to be valid and enforceable in the jurisdiction
of such holding. The parties agree that, upon a judicial finding of invalidity,
unenforceability, or void, the court so finding may reform the agreement to the
extent necessary for enforceability, and enter an order enforcing the reformed
Attachment I. No court ordered reformation or amendment will give rise to a
finding of knowing, willful, or bad faith unreasonableness against Company
regarding this Attachment I.

21. This Confidential Information, Intellectual Property and Non-Compete
Agreement supersedes any previous agreement, oral or written, between Employee
and Company relating to the subject matter thereof.

Page 9 to 10

--------------------------------------------------------------------------------

 

APPENDIX: INTELLECTUAL PROPERTY ASSIGNMENT,

DISCLOSURE AND WAIVER

The Attachment II, Confidential Information, Intellectual Property, and
Non-Compete Agreement incorporates this Appendix, and Employee promises to
comply with the terms in this Appendix, and all rules, procedures, policies, and
requirements that Company may promulgate consistent with this Appendix.

Automatic Assignment

The Attachment II, Confidential Information, Intellectual Property, and
Non-Compete Agreement contains assignment of all Company Intellectual Property.

Employee’s Duty to Disclose

For all Company Intellectual Property, Employee will complete and submit to
Company an IP Disclosure Form. Company’s receipt or acceptance of an IP
Disclosure Form does not constitute an admission or agreement to any responses
contained therein, does not waive or modify any terms of any agreement between
Company and Employee, and does not obligate or bind Company.

Employee must complete and submit an IP Disclosure Form at conception of the
invention, any derivative ideas or works, and any improvements or changes to
existing knowledge or technology, or as soon as possible thereafter. Employee
has a continuing obligation to update the IP Disclosure Form to maintain the
form’s completeness and correctness.

Employee may obtain an IP Disclosure Form from the Intellectual Property
Department. Employee will submit the completed form to the Intellectual Property
Department. If desired, Employee may request waiver any time after submitting
the IP Disclosure Form.

Employee must retain and prevent destruction of any material referenced in the
IP Disclosure Form, including and not limited to photographs, drawings,
schematics, diagrams, figures, testing and development logs, notes, journals,
and results, applications to, correspondence with, or registrations from, any
patent office, trademark office, copyright office, customs office, or other
authority, contracts, licenses, assignments, liens, conveyances, pledges, or
other documentation potentially affecting your ownership rights, marketing
materials, web sites, press releases, brochures, or other promotional or
informational material, any materials evidencing or related to reduction to
practice, and other related documentation.

Waiver of Automatic Assignment

Company may, in its sole discretion, waive the automatic assignment provision
using such criteria as Company, in its sole discretion, may decide to use. No
waiver of the automatic assignment provision is effective unless in a writing
signed by a person authorized by the Company.

No waiver of the automatic assignment provision of any Company Intellectual
Property relating to the business of the Company or arising out of Employee’s
employment with the Company will be effective without the submission of a
complete and correct IP Disclosure Form. No waiver of the automatic assignment
provision is effective if Employee’s IP Disclosure Form is incomplete,
incorrect, otherwise defective, or if any misrepresentation has been made.
Employee is estopped from asserting waiver, and any waiver will be void and/or
voidable, if the waiver is obtained in violation of the Attachment II,
Confidential Information, Intellectual Property and Non-Compete Agreement, this
Appendix, or obtained through fraud, negligence, failure to disclose, or
incorrect, incomplete, or defective information on an IP Disclosure Form.

Page 10 to 10